DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-7, 9-19 and 21 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record fails to teach or suggest a system including an air chamber comprising an inlet to receive pressurized air from a gas turbine engine; an oil capture cavity positioned between the air chamber and an oil sump supplying lubricating oil to the gas turbine engine; the oil capture cavity including an auxiliary vent formed in a base of the oil capture cavity, the auxiliary vent including a bowl coupled with a throat, the bowl having a first predetermined diameter that is larger than a second predetermined diameter of the throat; a seal separating the oil capture cavity from fluid communication with the oil sump; and
a nozzle providing fluid communication between the oil capture cavity and the air chamber.  Also, the method of cyclonically separating particulate from the circulating flow of the pressurized air in conjunction with the associated structure.   For these reasons, in conjunction with the rest of the structure as claimed in independent claims 1, 11 and 17. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK KENNETH BUSE whose telephone number is (571)270-3139. The examiner can normally be reached 8:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Mansen can be reached on 571 272-6608. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL R MANSEN/Supervisory Patent Examiner, Art Unit 3654                                                                                                                                                                                                        



/M.K.B/Examiner, Art Unit 3654